Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 1 of 26 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

DEMETRIA FIRMAN                            )   COMPLAINT WITH DEMAND
ANTHONY PARKER, SR.                        )   FOR JURY TRIAL
                                           )
                   PLAINTIFFS,             )
                                           )   CIVIL ACTION NO. 3:19-CV-564-DJH
v.                                         )
                                           )
STEVE CONRAD                               )
                                           )
      Serve:                               )
      Steve Conrad                         )
      Louisville Metro Police Department   )
      633 W. Jefferson Street              )
      Louisville, Kentucky 40202           )
                                           )
and                                        )
                                           )
WILLIAM HIBBS                              )
                                           )
      Serve:                               )
      William Hibbs                        )
      Louisville Metro Police Department   )
      Ninth Mobile Division                )
      635 Industry Road, 2nd Floor         )
      Louisville, Kentucky 40208           )
                                           )   ELECTRONICALLY FILED
and                                        )
                                           )
KEVIN CRAWFORD                             )
                                           )
      Serve:                               )
      Kevin Crawford                       )
      Louisville Metro Police Department   )
      Ninth Mobile Division                )
      635 Industry Road, 2nd Floor         )
      Louisville, Kentucky 40208           )
                                           )
and                                        )
                                           )
GABRIEL HELLARD                            )
                                           )
      Serve:                               )
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 2 of 26 PageID #: 2




      Gabriel Hellard                          )
      Louisville Metro Police Department       )
      Ninth Mobile Division                    )
      635 Industry Road, 2nd Floor             )
      Louisville, Kentucky 40208               )
                                               )
and                                            )
                                               )
JOSH DOERR                                     )
                                               )
      Serve:                                   )
      Josh Doerr                               )
      Louisville Metro Police Department       )
      Ninth Mobile Division                    )
      635 Industry Road, 2nd Floor             )
      Louisville, Kentucky 40208               )
                                               )
and                                            )
                                               )
WILLIAM KEELING, JR.                           )
                                               )
      Serve:                                   )
      William Keeling, Jr.                     )
      Louisville Metro Police Department       )
      Ninth Mobile Division                    )
      635 Industry Road, 2nd Floor             )
      Louisville, Kentucky 40208               )
                                               )
                   DEFENDANTS                  )


      Come the Plaintiffs, Demetria Firman and Anthony Parker, Sr., by and through

Counsel, and asserts the following Complaint, claims, and averments against the

Defendants Steve Conrad, William Hibbs, Kevin Crawford, Gabriel Hellard, Josh Doerr,

and William Keeling, Jr. individually and as agents and employees of Louisville Metro

Government d/b/a Louisville Metro Police Department:

                            PRELIMINARY STATEMENT

   1. Plaintiff, Demetria Firman, graduated from Southern High School in Jefferson

County, Kentucky. She graduated cosmetology school in 2010. She has no criminal

                                           2
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 3 of 26 PageID #: 3




history. She has worked in a trusted position taking care of disabled men by cooking,

cleaning, and doing laundry for them while providing their nursing services. For the past

five years, she has been employed with the undersigned counsel’s law firm, earning

several promotions in the process. On August 12, 2018 she attended church with her

soon to be husband and his minor child. And because they are black, were in a nice car,

and were in a designated target neighborhood of LMPD, they were pulled over for these

reasons only, were boxed in by unmarked LMPD vehicles, were frisked without

reasonable suspicion and, Demetria’s car and purse were torn apart without consent or

reasonable suspicion in a desperate attempt by the officers to find guns and drugs. They

did not. Demetria was not charged, as she committed no crimes. She was only permitted

to leave the scene when it became apparent to the officers that Demetria and her fiancé

were personal acquaintances with a colleague of the officers.

      2.     Anthony Parker, Sr. works full time and has done so consistently since

2007. He has no history of violence or felony convictions. Currently, he works for a glass

maker in a local well-respected business. He is a proud father to his ten-year old son.

Anthony plays the bass guitar for his church, where his father is the pastor. On August

12, 2018 he attended church with his son and Demetria. On their way home, Anthony

was driving Demetria’s vehicle. His son was in the back seat. While driving, he reached

the intersection of 28th and Broadway, activated his turn signal and made a proper left

turn. Officer body camera footage shows that Anthony indeed properly and timely

activated a left turn signal before initiating his turn, but LMPD officers pulled him over

anyway, even citing a failure to use a turn signal as the basis for the stop. In reality,

Anthony was pulled over because he is black, was in a targeted neighborhood, and was



                                            3
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 4 of 26 PageID #: 4




being made a victim to an LMPD custom and internal policy in which black residents were

being pulled over without reasonable suspicion, being told to get out of the car, being

frisked, and having their vehicles torn through in a desperate attempt to find drugs and

guns. The officers, consistent with their unconstitutional directives, stopped Anthony

without probable cause, boxed in the vehicle, fabricated a reason for Anthony to get out

of the car, searched Anthony, searched Demetria’s car and belongings in the car without

her consent, and only ended the detention when Anthony indicated to the officers that he

was friends with one of their colleagues. At that point, the LMPD officers proceeded to

their next pretextual stop (some had already left to go to the next stop), likely to subject

their next victim to unconstitutional practices.

       3.     This sequence of events constituted knowingly unconstitutional conduct by

Defendants Crawford, Hellard, Doerr, and Keeling (LMPD Officers), all of whom were

present and participated in the stop. There were also violations of the Fourth Amendment

by Defendants Conrad and Hibbs, who as police chief and head of the Ninth Mobile

Division (the LMPD Officers were all assigned to this Division), instituted the policies and

otherwise authorized, ratified, approved, or otherwise knowingly acquiesced in the

unconstitutional conduct of the LMPD Officers. These actions were part of LMPD’s

policies and customs, which were referred to by LMPD as the “People, Places and

Narcotics” initiative, the “Violent Crimes” initiative and the “Traffic Stop” policy. These

policies and customs, as part of their design, contained direct initiatives to target

predominately poor neighborhoods and black residents by using alleged traffic violations

as a pretext for stopping vehicles, searching vehicle occupants, and searching vehicles

with hopes of finding drugs and guns.



                                              4
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 5 of 26 PageID #: 5




                                     JURISDICTION AND VENUE

          4.      Jurisdiction over claims arising from Defendants’ violation of the 4th and 14th

Amendments of the United States Constitution is conferred upon this Court by 28 U.S.C.

§§ 1331, 1343 (3) and (4). Jurisdiction over the state law claims is conferred upon this

Court by 28 U.S.C. § 1367.

          5.      Venue is proper in this Division.

                                                   PARTIES

          6.      Plaintiffs Demetria Firman and Anthony Parker are residents of this judicial

district.

          7.      Defendants Kevin Crawford, Gabriel Hellard, Josh Doerr, and William

Keeling, Jr. (collectively referenced herein as “the LMPD Officers”) were, at all times

relevant herein police officers with LMPD and at all times relevant herein acted under

color of law. Each is sued in his individual capacity and official capacities (pursuant to

Monell as claims against Louisville Metro Government).1

          8.      Defendant Steven Conrad is, at the time of this filing, the LMPD Chief. At

all times relevant herein, he acted under the color of state law. He is sued in his individual

and official capacities (pursuant to Monell).

          9.      Defendant William Hibbs was at all times relevant herein the Major

overseeing LMPD’s Ninth Mobile Division. At all times relevant herein, he acted under the

color of state law. He is sued in his individual and official capacities (pursuant to Monell).




1   Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978).


                                                      5
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 6 of 26 PageID #: 6




       10.    Louisville Metro Government is being provided adequate and timely notice

of this suit and an opportunity to respond.

                                            FACTS

       11.    The action herein is for the unjustifiable, intentional, and unlawful stop of

the Plaintiffs, the unlawful detainment of the Plaintiffs, the unlawful search of the Plaintiffs,

and the intentional infliction of emotional distress upon them by Defendants Crawford,

Hellard, Doerr, and Keeling all of whom were acting under the color of state law, under

the direction of Chief Conrad and Major Hibbs, and in violation of Plaintiff’s Constitutional

rights under the Fourth and Fourteen Amendments of the United States Constitution.

       12.    All citizens are guaranteed specific rights under the Fourth Amendment.

       13.    These rights include, but are not limited to:

              a.      The right to not be stopped by police officers when there is no

              reasonable suspicion or probable cause;

              b.      The right to not be frisked by officers when there is no reasonable

              suspicion that the person is armed;

              c.      The right to not be searched by officers when there is no reasonable

              suspicion or probable cause;

              d.      The right to not be detained by officers when there is no reasonable

              suspicion or probable cause;

              e.      The right, when subjected to a traffic stop, to not be subjected to an

              investigative detention without reasonable suspicion of criminal activity; and




                                               6
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 7 of 26 PageID #: 7




                  f.      If an investigation detention is justified, the right to a temporary

                  detention which lasts no longer than is necessary to effectuate the purpose

                  of the stop.

          14.     All reasonably prudent police officers, including the Defendants, are aware

of these guaranteed Fourth Amendment rights and are aware that their actions, which

deprive citizens of these rights, is unconstitutional.

          15.     Police officers shall not engage in conduct which constitutes a deliberate

indifference to these rights.

          16.     Under Terry v. Ohio, an officer must observe unusual conduct which leads

him to reasonably conclude, in light of his experience, that criminal activity may be afoot

and that the persons with whom he is dealing may be armed and dangerous. If there is

no reasonable suspicion, or if where nothing in the initial stages of the encounter serves

to conjure a reasonable fear for his own or others' safety, the officer is not permitted

conduct a search of the person.2

          17.     In addition to constitutional guarantees, the LMPD Officers at all times

relevant herein were bound by their Standard Operating Procedures, which set forth

requirements, guidelines, policies, and practices regarding their conduct under delineated

circumstances.

          18.     These SOPs establish standards for reasonably prudent law enforcement

officers working as LMPD officers.

          19.     The failure of an LMPD officer to adhere to the SOP objective standards

constitutes a per se breach of a ministerial obligations imposed upon the officer.



2   392 U.S. 1, 30-31, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

                                                      7
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 8 of 26 PageID #: 8




         20.   For traffic stops, LMPD officers are bound by the following requirements:3

               a.     To only perform a Consent Search based on the consent of the

               individual whose person or property is being searched.

               b.     To only accuse a suspect of a particular crime when Probable Cause

               for the same existed and were based upon reliable objective facts.

               c.     To know that reasonable suspicion requires articulable facts that,

               within the totality of the circumstances, leads an officer to reasonably

               suspect that criminal activity has been, is being, or is about to be committed.

               d.     To only perform pat downs or frisks of the outer garments of a

               suspect for weapons if the suspect has been legitimately stopped with

               reasonable suspicion of a crime and the officer has reasonable grounds to

               believe that the suspect is armed and dangerous to the officer or others.

               e.     To only engage in Terry Stops when there is reasonable suspicion

               that the individual may have been engaged, is engaging, or is about to

               engage in criminal activity.

               f.     To not detain a suspect for longer than what is reasonably necessary

               to make reasonable inquiries and either confirm or refute his/her suspicions

               of criminal activity.

               g.     To consider the following prior to making a pat down:

                       i.The type of crime suspected;

                      ii.Prior knowledge of the suspect’s use of force and/or propensity to

                        carry deadly weapons;



3   LMPD SOP 3.6

                                              8
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 9 of 26 PageID #: 9




                       iii.The demeanor of the suspect; and

                       iv.Visual indications that suggest that the suspect is carrying a firearm

                          or other weapon.

                h.      To only conduct a warrantless search of a vehicle based upon

                probable cause or consent.

                i.      To observe and follow the Strategies and Tactics of Patrol Stops

                (S.T.O.P.S.) lesson plan.4

                j.      To make a reasonable effort to provide an explanation as to why the

                citizen was stopped, unless doing so would undermine an investigation or

                jeopardize the officer’s safety.

                k.      To never detain a suspect for longer than what is reasonably

                necessary to make reasonable inquiries and either confirm or refute the

                suspicions of criminal activity.

         21.    The LMPD SOPs, at all times relevant herein, required officers to refrain

from Biased Law Enforcement Practices.

         22.    The LMPD SOPs confirm the stated position of LMPD that biased policing

is confirmed to impair investigative effectiveness, alienate citizens, foster a distrust of law

enforcement. The SOPs also identify that biased policing is unethical and may subject

officers to civil or criminal liability.

         23.    The LMPD SOP prohibitions against biased policing include refraining from

initiating a traffic stop, surveillance, detention, or other law enforcement activity based

solely upon race or gender.5


4   LMPD SOP 7.12.7
5   LMPD SOP 8.8

                                                   9
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 10 of 26 PageID #: 10




        24.    LMPD SOPs confirm that supervisors are required to familiarize their

 personnel with the policy on biased policing, support its provisions, observe officer

 behavior to identify and prevent biased law enforcement practices, and immediately

 report any biased law enforcement practice, in writing, through the appropriate chain of

 command, to the Chief of Police.

                            LMPD’s Unconstitutional Traffic Stop
                          Policies, Patterns, Practices and Initiatives

        25.    In 2017, LMPD implemented a “People, Places and Narcotics” initiative,

 custom and internal policy.

        26.    While this initiative was not memorialized in the LMPD SOPs, Defendant

 Conrad himself has confirmed its existence.

        27.    This initiative, while inconsistent with official policy, was the practiced

 custom of the Ninth Mobile Division under directives from Defendants Conrad and Hibbs.

        28.    The LMPD Officers were subordinates of Defendants Conrad and Hibbs.

        29.    Defendants Conrad and Hibbs were both responsible for these policies,

 practices and customs which, as further identified herein, led to constitutional violations

 of their subordinates.

        30.    Defendants Conrad and Hibbs explicitly and implicitly authorized, approved

 and/or knowingly acquiesced in the subject unconstitutional conduct of the LMPD

 Officers.

        31.    The LMPD Officers, despite spending the majority of their time in the Ninth

 Mobile engaging in traffic stops for minor violations (or no violations at all), were advised

 by their commanding officers and Chief Conrad that they were a Violent Crimes Unit

 promulgated with the tasks of taking violent crime off the street.

                                               10
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 11 of 26 PageID #: 11




        32.    The “People, Places and Narcotics” included explicit and implicit directives

 to Ninth Mobile officers, including the LMPD Officers, to engage in the following actions

 in order to fight violent crime:

               a.      To target specific neighborhoods. Notably, the majority of these

               neighborhoods have a high concentration of the city’s black residents.

               b.      To use traffic stops as a tool for identifying violent crimes.

               c.      To identify certain characteristics, such as age, sex, race and vehicle

               types as a basis for following vehicles and initiating stops.

               d.      To conduct a traffic stop for any observed violation, or to at least cite

               a reason for the stop which would substantiate a stop.

               e.      To use deceptive practices, such as telling the drivers that they

               appear “nervous”, as a pretext for getting the vehicle occupants to exit the

               vehicle.

               f.      To make traffic stops in a process which intimidate and trick the

               vehicle occupants in manners likely to obtain their consent for searches and

               detentions. These methods included conducting stops with several officers

               and unmarked vehicles, boxing in the suspect’s vehicles, surrounding the

               vehicle with several officers, accusing the vehicle occupants of appearing

               to have something to hide, using quick double-negatives to trick occupants

               into consenting to searches (“you’ve got nothing to hide and don’t care if I

               search the vehicle, right?” If the suspect says “yes” or “no”, the officer will

               cite consent based upon the way the question was asked) and suggesting




                                               11
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 12 of 26 PageID #: 12




               that consenting to searches and detentions will be the only way to satisfy

               the officers’ demands without ending up in jail.

               g.     To force vehicle occupants to exit the vehicle on every stop without

               regard for probable cause or reasonable suspicion.

               h.     To perform frisks on every stop without regard for reasonable

               suspicion.

               i.     To place vehicle occupants in handcuffs in most situations and cite

               a fabricated fear for safety or fleeing as the basis for the same.

               j.     To seek searches of vehicles on every stop without regard for

               reasonable suspicion or probably cause.

               k.     To search vehicles inside and out, as well as belongings inside the

               vehicle, and to consider calling in a drug dog without regard for reasonable

               suspicion or probable cause.

               l.     To rely upon consent from one vehicle occupant as a basis to search

               the belongings of all the vehicle’s occupants.

        33.    These traffic stops routinely violated the constitutional rights of citizens, who

 were misled to believe that they were obligated to exit their vehicles, undergo full-body

 pat-downs and have officers comb through every crevice of their vehicles, all while the

 officers had no reasonable suspicion of criminal activity on the part of the citizen.

        34.    The outcome of this initiative was that black drivers in Louisville were at

 least three times more likely to be pulled over by LMPD than white drivers.

        35.    In 2019, Conrad further confirmed this initiative, stating that certain people

 (including black males) and places (including low income black neighborhoods) were



                                              12
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 13 of 26 PageID #: 13




 “targeted” and that black males in low income black neighborhoods were much more likely

 to be pulled over, searched, and interrogated.

                   The Unconstitutional August 12, 2018 Traffic Stop,
                     Search, Seizure and Detention of the Plaintiffs

       36.    On August 12, 2018 Demetria, Anthony and Anthony’s son attended

 church.

       37.     Anthony was driving Demetria’s vehicle.

       38.    Anthony properly activated the left turn signal and waited at the light to turn

 left from 28th Street to Broadway.

       39.    Anthony made his turn properly.

       40.    Meanwhile, Ninth Mobile officers were congregating behind him.

       41.    Anthony remained calm, had his signal on, drove within the speed limit and

 kept a safe distance behind the other turning vehicle as he proceeded onto westbound

 Broadway.

       42.    Despite Anthony’s compliance with traffic laws, the LMPD Officers initiated

 a traffic stop. Specifically, as soon as Anthony completed the turn onto Broadway,

 Defendant Crawford activated his lights to pull the car over.

       43.    Demetria, as the vehicle owner, had current and valid registration and

 insurance.

       44.    Anthony was pulled over because of his race, location, age and the vehicle

 he was driving.

       45.    Anthony fit the profile of those being targeted by the LMPD Officers,

 pursuant to LMPD customs and policies which were instituted and/or enforced by

 Defendants Conrad and Hibbs.

                                             13
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 14 of 26 PageID #: 14




        46.    The LMPD Officers, when initiating the stop on Anthony, had no probable

 cause and no reasonable suspicion.

        47.    Despite this, at least three LMPD unmarked vehicles engaged in the stop.

 Two vehicles pulled behind Anthony and then, after he had come to a complete stop in a

 timely fashion, an unmarked LMPD Ford Pickup truck pulled in front of him to box him in.

        48.    Notably, after remaining at the scene for short time, the LMPD Ford truck

 then departed the scene quickly to go do the same tactics on another Ninth Mobile stop

 in the neighborhood.

        49.    Officers approached Demetria and Anthony at their separate windows.

        50.    Four officers surround the vehicle.

        51.    Anthony and Demetria were in their church clothes, had their hands visible,

 were calm and were cooperative and courteous.

        52.     Defendant Crawford indicated to Anthony that he was pulled over for failure

 to use a turn signal turn signal.

        53.    Officer body camera clearly and unequivocally refutes this; Anthony had

 activated his turn signal and it was functioning.

        54.    Regardless, an “improper” turn signal was not an offense which would

 prompt a reasonably prudent law enforcement officer to fear for his safety or suspect guns

 or drugs.

        55.    Anthony knew better than to challenge the officer’s turn signal contention.

 Instead, he calmly demonstrated that the signal was working while apologizing for its

 apparent malfunction/failure to properly work at the intersection.

        56.    Anthony clearly advised Crawford that the vehicle was owned by Demetria.



                                              14
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 15 of 26 PageID #: 15




        57.     Anthony continued to comply with the officers’ requests. He answered all

 of Defendant Crawford’s questions cordially.

        58.     Defendant Crawford asks Anthony twice whether there are any drugs or

 weapons in the car. Both times, Anthony says there is not.

        59.     Despite his calm and friendly demeanor, Crawford accuses Anthony of

 shaking, even stating that Anthony’s face is shaking.

        60.     Anthony was not shaking or threatening in any manner.

        61.     Determined to continue this illegal search by any means, Defendant

 Crawford commands Anthony to put his hands on the steering wheel. Crawford then

 reaches into the vehicle and opens the door with the inside door handle.

        62.     Crawford removes Anthony’s cell phone from his lap, places it on the

 dashboard, and proceeds to remove him from his vehicle without any explanation,

 probable cause, or reasonable suspicion that he was engaged in or about to be engaged

 in any criminal activity or that he posed a threat to the officers.

        63.     On the other side of the vehicle, Doerr demands for Demetria to exit the

 vehicle.

        64.     Doerr proceeds to frisk Demetria, who is in her church dress, without her

 consent and without any reasonable suspicion that she is in possession of a firearm.

        65.     Concerned about the stop, frisk and continued detainment, Demetria asks

 Defendant Doerr, “Is something wrong?”

        66.     Defendant Doerr responds, “This is how we get conduct all our stops. It’s

 a type of unit that works a little bit different than a traditional one.”




                                                15
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 16 of 26 PageID #: 16




        67.    Meanwhile, Defendant Crawford asks if there is anything in Anthony’s

 “pockets that will get him in trouble.” Anthony confirms there is not.

        68.    Crawford still proceeds to go through Anthony’s pockets and frisk him. The

 intention is clearly to try and locate drugs, rather than feeling for weapons.

        69.    Crawford had no reasonable suspicion of a weapon being on Anthony’s

 person when he frisked him.

        70.    Defendant Crawford then removes the child from the vehicle on the side of

 traffic as cars continue to pass.

        71.     Despite the vehicle being owned by Demetria and Demetria’s purse being

 in the vehicle, the LMPD Officers begin to swarm through the vehicle and the purse,

 thoroughly searching them both without Demetria’s consent.

        72.    Defendant Crawford’s search starts at the floor board. He goes through the

 center console, he looks in a wallet in the side of the door, he goes through trash and

 cushions. He finds nothing.

        73.    On the opposite side of the car, Defendant Keeling turns goes through

 Demetria’s purse. He gets excited over prescription bottles, only to learn that they were

 prescribed to Demetria due to surgery.         When responding to Defendant Crawford’s

 request for what he has found on the passenger side, he responds, “nothing too good”

 the officers laugh.

        74.    When it becomes apparent to Keeling that he is striking out, he leaves the

 scene to join another Ninth Mobile team on a different traffic stop. Prior to leaving, he

 advises Doerr to further search the vehicle.




                                              16
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 17 of 26 PageID #: 17




        75.       The officers’ desperate efforts continue; they attempt to move the casing on

 the gear shift, look above the visor, on the door panel, in the back seat and around the

 back mat. They look through a plastic bag with a box of chicken and fries and check all

 sides inside the container with a bare hand and flashlight.

        76.       Defendant Crawford opens the trunk from inside the vehicle.              He

 approaches the open trunk with his flashlight, looks under gas cans, opens the guitar bag

 and continues to strike out on his quest for drugs or guns.

        77.       Doerr’s search starts on the passenger side. He opens other zippered

 areas of Demetria’s purse without her consent. He also goes through the bag of chicken,

 empties boxes, and goes through back-seat floor board. He finds nothing.

        78.       Demetria never gave consent to this search at all, let alone the searches of

 the purse and the trunk.

        79.       Defendants Crawford and Doerr continue to detain the family outside of the

 vehicle on the side of the road for several minutes.

        80.       During this time, Demetria and Anthony were never advised that they were

 free to leave.

        81.       The search of the Demetria’s vehicle constituted an examination of private

 property in which Demetria and Anthony had a reasonable expectation of privacy.

        82.       The purpose of the search of the vehicle was to discover contraband,

 weapons, or other evidence of guilt in a crime to be used in a criminal prosecution.

        83.       The search included and involved prying into, or manipulating of, concealed

 or hidden places in order to discover something criminal in nature.




                                               17
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 18 of 26 PageID #: 18




        84.    The entire time Demetria, Anthony and his child were held behind the car,

 they remained in the custody of the police.

        85.    The LMPD Officers lacked grounds for detaining the citizens and they

 lacked a constitutionally permissible reason for searching the vehicle.

        86.    Pursuant to LMPD SOP 1.11.7, the Ninth Mobile Division:

        (A)ddresses violent crime in Louisville Metro by focusing on hot spots of
        violent criminal activity, identifying and arresting the worst offenders, and
        addressing gang activity that the Ninth Mobile Division encounters. The
        Ninth Mobile Division is also responsible for identifying and apprehending
        fugitives who are known violent offenders.


        87.    None of the LMPD Officers articulated any reason as to why they believed

 that stopping and searching the family and the vehicle would reduce violent crime, nor

 did they attempt to articulate any reasonable suspicions which prompted them to conduct

 frisks, searches and detain the family.

        88.    None of the LMPD Officers articulated any basis for their apparent

 determination that Demetria, Anthony and his then nine-year old son had committed, were

 committing and were about to commit a violent crime.

        89.    No drugs, weapons, or evidence of any crime were discovered during the

 search of the family and the vehicle.

        90.    The Defendants knew or otherwise should have known that this pattern and

 practice of aggressively and illegally targeting black motorists, pulling them over in a pack-

 like mentality, surrounding the vehicles, subjecting the vehicle occupants to unlawful and

 humiliating frisks, engaging in unlawful and intrusive searches of the vehicles and

 performing the conduct with a bullying and biased demeanor is a consistent deprivation

 of constitutional rights. Despite this, the custom is for the officers and their superiors to

                                               18
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 19 of 26 PageID #: 19




 justify these aggressive stops by citing minor traffic violations or leaving the motorist

 thinking he’s committed a minor traffic violation without being cited.

        91.    The Ninth Mobile Division superiors encourage, ratify and train the LMPD

 Officers to engage in this practice of illegal stops, frisks, detentions and searches.

        92.    Because of the practices promoted by Defendants Conrad and Hibbs, a

 family leaving church without doing any wrong was left scarred for life and wondering

 what else they should have done differently.

        93.     The Defendants’ conduct demonstrated a deliberate indifference for

 legality, repercussions or long-term effects on these citizens.

        94.    All the LMPD Officers’ unlawful conduct herein was pursuant to training,

 direction, and ratification of Hibbs and Conrad which each knew amounted to a malicious

 and deliberate indifference to the rights of citizens, including Plaintiffs.

        95.    Defendants Hibbs and Conrad knew or should have known that the orders

 to use “aggressive policing” through “traffic stops” for minor violations in black

 neighborhoods as a mechanism to reduce violent crime would result in biased policing

 and unconstitutional stops, searches, seizures and detainments of citizens, the majority

 of whom are black males and persons living in lower income if not poverty-stricken

 neighborhoods.

        96.    The use of trigger words, such as “high crime,” “violent crime,” “guns” and

 “narcotics” shall not diminish the constitutional rights of individuals when police are active

 in an area.

        97.    Citing a failure to use a turn signal as the basis for a traffic stop, despite

 body camera video clearly confirming an activated turn signal, confirms a flagrant



                                               19
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 20 of 26 PageID #: 20




 indifference for constitutional and federally protected rights of individuals subjected to this

 customary conduct.

          98.    The Defendants’ individual and collective actions were deliberate

 deprivations of the Plaintiffs’ rights guaranteed by the U.S. Constitution under the Fourth

 Amendment and Fourteenth Amendment, as well as those afforded under all other

 applicable state and federal laws, including but not limited to those within 42 U.S.C. §

 1983.6

          99.    The Defendant LMPD Officers, in their actions and at the direction of

 Defendants, Conrad and Hibbs, each failed in their black-letter ministerial duties under

 the LMPD Standard Operating Procedures.

          100.   To the extent any of the duties were discretionary, the violations to Plaintiffs

 involved clearly established constitutional rights of which a reasonable officer would have

 known.

          101.   As the Defendants’ conduct was in part due to the practices, policies and

 customs of LMPD/Louisville Metro Government, the Officers have been properly sued

 individually and in their official capacities under 42 U.S.C. § 1983 as the city itself is

 responsible for subject constitutional violations.

          102.   The municipality’s policies subjected or caused the Plaintiffs to be subjected

 to the deprivation of any rights, privileges, or immunities secured by the Constitution

 under 42 U. S. C. § 1983.




 6.Municipal corporations, who may be sued via officers in their official capacities, are persons who may be
 sued under 42 U. S. C. § 1983 “when execution of an official government policy or custom inflicted
 the constitutional violation.” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 660, 98 S. Ct. 2018, 2020 (1978).

                                                      20
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 21 of 26 PageID #: 21




         103.    The LMPD Officers’ conduct was objectively unreasonable considering

 Plaintiff’s clearly established constitutional rights.

         104.    The decisions of Defendants, Conrad and Hibbs, to promote the conduct

 performed by the LMPD Officers as alleged herein were outrageous, reckless and with

 blatant disregard for the rights of the public, including the Plaintiffs.

         105.    The actions of the Defendants herein were of a nature which shocks the

 conscience.

         106.    None of the LMPD Officers had an objectively reasonable basis to believe

 that Plaintiffs had recently committed, were engaged in, or were about to commit a

 criminal offense. These officers, acting under state law, deprived Demetria and Anthony

 of their constitutional rights and are thus subject to liability under 42 U.S.C. § 1983.

         107.    In analyzing the specific language in § 1983, the language plainly imposes

 liability on a governmental entity that, under the color its policies or customers, causes an

 employee to violate another's constitutional rights.7

         108.    The conduct of the Defendants was intentional, was in gross violation of

 known constitutional standards for stops, searches, seizures and detainments, and their

 unlawful actions in this regard rendered it inevitable that Plaintiffs’ constitutional rights

 would be violated.8

         109.    That the Defendants’ conduct caused Demetria and Anthony to suffer

 emotional distress.




 7 Deaton v. Montgomery Cty., 989 F.2d 885, 889 (6th Cir. 1993).
 8When the "execution of the government's policy or custom . . . inflicts the jury," official capacity claims
 shall survive under § 1983.'" City of Canton v. Harris, 489 U.S. 378, 385, 103 L. Ed. 2d 412, 109 S. Ct.
 1197 (1989).

                                                     21
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 22 of 26 PageID #: 22




  COUNT 1: UNLAWFUL STOP, DETENTION, SEARCH & SEIZURE IN VIOLATION
     OF FOURTH AMENDMENT AND FOURTEENTH AMENDMENT RIGHTS
                   GUARANTEED BY 42 U.S.C. § 1983

                                   (LMPD OFFICERS)

       110.   The Fourth Amendment of the United States Constitution guarantees the

 right of people to be secure in their persons, houses, papers, and effects, against

 unreasonable searches and seizures.

       111.   The LMPD Officers’ stopping of the automobile and detaining the Plaintiffs

 constitutes a "seizure" within the meaning of the Fourth and Fourteenth Amendments of

 the United States Constitution.

       112.   The LMPD Officers’ ensuing search of Plaintiffs and Demetria’s vehicle

 were “searches” within the meaning of the Fourth and Fourteenth Amendments of the

 United States Constitution.

       113.   The traffic stop and subsequent detention was without probable cause,

 without reasonable suspicion, without a warrant, and without other exigent circumstances.

       114.   The searches and seizures were without probable cause, without

 reasonable suspicion, without a warrant, and without other exigent circumstances.

       115.   The frisk was without probable cause or reasonable suspicion of a weapon.

       116.   The searches and seizures were objectively unreasonable.

       117.   The searches and seizures were without consent.

       118.   The frisk, searches, and seizures were in violation of LMPD SOPs and the

 ministerial duties imposed upon the LMPD Officers by these SOPs.

       119.   The physical and psychological intrusions upon Plaintiffs by the LMPD

 Officers were substantial. The stop, frisk, searches, and seizures produced an unsettling



                                            22
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 23 of 26 PageID #: 23




 show of authority, an interference with freedom of movement, inconvenience,

 consumption of time, creation of substantial anxiety, and the show of intimidation,

 harassment, and bullying.

   COUNT 2: UNLAWFUL TERRY STOP AND DETAINMENT IN VIOLATION OF
 FOURTH AMENDMENT AND FOURTEENTH AMENDMENT RIGHTS GUARANTEED
                        BY 42 U.S.C. § 1983

                                    (LMPD OFFICERS)

       120.    Plaintiffs adopt and reiterate each and every allegation as if set forth fully

 herein and incorporates the same by reference.

       121.    The LMPD Officers performed an unlawful Terry stop on the Plaintiffs in

 violation of their Fourth Amendment rights.

       122.    The totality of the circumstances did not provide the LMPD Officers with the

 reasonable suspicion required in order to detain the Plaintiffs under Terry.

       123.    The conduct of the LMPD Officers in detaining the Plaintiffs was

 unreasonable.

       124.    The physical and psychological intrusions upon the Plaintiffs by the LMPD

 Officers’ Terry stop and subsequent conduct were substantial.

       125.    The stop, searches and seizures entailed an unsettling show of authority,

 interference with freedom of movement, inconvenience, consumption of time, creation of

 substantial anxiety and the show of intimidation, harassment, and bullying.

              COUNT 3: MONELL CLAIMS PURSUANT TO 42 U.S.C. § 1983

    (OFFICIAL CAPACITY CLAIMS – DEFENDANTS AS AGENTS OF LOUISVILLE
                          METRO GOVERNMENT)

       126.     Plaintiffs adopt and reiterate each and every allegation as if set forth fully

 herein and incorporates the same by reference.

                                               23
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 24 of 26 PageID #: 24




        127.   The Defendants, in their official capacities, are all "persons" subject to

 liability under 42 USCS § 1983, and thus are not immune from being sued for

 implementing and acting in accordance with customs and policies which deliberately

 promote constitutional violations.

        128.   The Defendants indeed implemented and/or acted in accordance with

 customs and policies which deliberately promoted constitutional violations.

        129.   The Plaintiffs were both subjected to constitutional violations as a result of

 these customs and policies in violation of 42 USCS § 1983.

                   COUNT 4: NEGLIGENT TRAINING & SUPERVISION
                               (CONRAD & HIBBS)

        130.   Plaintiffs adopt and reiterate each and every allegation as if set forth herein

 and incorporates the same by reference.

        131.   The LMPD Officers actions were the result of Defendant Conrad and

 Defendant Hibbs authorization, approval and knowingly acquiescence of the

 unconstitutional conduct of the LMPD Officers.

        132.    Conrad and Hibbs instigated or otherwise caused the unlawful stop, search

 and seizure of the Plaintiffs.

        133.   Conrad and Hibbs did not properly train the LMPD officers; while the SOPs

 identified certain prerequisites for stops, searches and seizures, Conrad and Hibbs were

 in fact promulgating or otherwise ratifying the custom of Ninth Mobile Officers to engage

 in conduct well outside the scope of that which was permitted by policy. This known LMPD

 custom was counter to official policy, Conrad and Hibbs were in charge of enforcing that

 custom and that custom led to the constitutional violations committed upon the Plaintiffs.




                                              24
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 25 of 26 PageID #: 25




        134.    That Defendants Conrad and Hibbs knew, or in the exercise of reasonable

 diligence should have known, that by failing to properly train and/or supervise LMPD

 officers and employing the “people, places, narcotics” initiative would result in

 unconstitutional consequences to citizens.

        135.    That the training and/or supervision by Conrad and Hibbs was grossly

 inadequate, malicious, reckless, intentional, unjustified, unreasonable, and/or grossly

 negligent.

        136.    That the failure by Defendants Conrad and Hibbs to train the Defendant

 LMPD Officers as to the constitutional limitation of search and seizure and use of force

 amounted to a deliberate indifference to constitutional rights of the citizens of Louisville,

 including the Plaintiffs.

                                       JURY DEMAND

        Plaintiffs hereby demand a trial by jury of all issues triable to a jury.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following:

        1.      That Summons and Complaint to be issued against the Defendants;

        2.      That the Plaintiffs obtain individual judgments against the Defendants for

 compensatory damages in an amount the jury believes to be just, fair and equitable, given

 the facts and after hearing the issues in this case;

        3.      Punitive damages against Defendants in an amount to be shown at trial;

        4.      Attorney fees;

        5.      The costs of pursing this action;

        6.      Post-judgment interest and all interest found to be due to the Plaintiffs; and



                                               25
Case 3:19-cv-00564-DJH-RSE Document 1 Filed 08/07/19 Page 26 of 26 PageID #: 26




        7.     All relief to which they are entitled or which the Court finds to be equitable

 and just, including but not limited to the right to amend this action.



                                     Respectfully submitted,

                                     /s/ Sam Aguiar__
                                     Sam Aguiar
                                     Sam Aguiar Injury Lawyers, PLLC
                                     1201 Story Avenue, Suite 301
                                     Louisville, KY 40206
                                     Telephone: (502) 400-6969
                                     Facsimile: (502) 491-3946
                                     sam@kylawoffice.com
                                     Counsel Demetria Firman


                                     /s/ Josephine Buckner_______
                                     Josephine Buckner
                                     Lonita Baker
                                     Sam Aguiar Injury Lawyers, PLLC
                                     1201 Story Avenue, Suite 301
                                     Louisville, KY 40206
                                     Telephone: (502) 400-6969
                                     Facsimile: (502) 491-3946
                                     lonita@kylawoffice.com
                                     jbuckner@kylawoffice.com
                                     Counsel for Anthony Parker, Sr.




                                              26
